Citation Nr: 0015507	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.



REMAND

The veteran was scheduled for a VA pension examination on 
December 2, 1999, for the express purpose of determining the 
current nature and extent of his various nonservice-connected 
(NSC) disabilities.  The record reflects that the veteran 
failed to report for this examination.  By supplemental 
statement of the case issued in February 2000, the RO 
confirmed and continued the denial of the benefit sought as 
his NSC disabilities were not permanently disabling pursuant 
to 38 C.F.R. §§ 4.15, 4.16, 4.17 (1999).  However, applicable 
regulatory authority, specifically, 38 C.F.R. § 3.655(b) 
(1999), provides that when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with a pension claim (considered "any other original claim" 
under section 3.655(b), i.e., all claims except an original 
compensation claim), the claim shall be denied.  See also 
Engelke v. Gober, 10 Vet. App. 396 (1997).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Nothing has been submitted into the record by 
the veteran with regard to any good cause reasons why he 
failed to report for the VA examination scheduled on December 
2, 1999.

Nevertheless, the Board concludes that a remand is necessary 
in this matter because it cannot be determined from the 
evidence in the claims file whether the San Juan-VA Medical 
Center's (VAMC) notice of the December 1999 examination was 
in fact sent to the veteran.  In this regard, the document in 
the claims file is only a computer-generated summary sheet 
sent to the RO by the VAMC indicating that the veteran failed 
to appear.  The record on appeal must contain a copy of the 
notice of examination letter sent to the veteran.

While 38 C.F.R. § 3.655 (1999) provides that a claimant's 
failure to report for an examination requires either a 
decision based on the evidence of record or denial of the 
claim, that regulation is based upon the assumption that the 
claimant receives notice of the examination.  The U .S. Court 
of Appeals for Veterans Claims (the Court) has held that the 
burden is on VA to demonstrate that notice was sent to 
claimant's "latest address of record," and, in addition, VA 
must show that the claimant lacked "adequate reason" (38 
C.F.R. § 3.158(b)), or "good cause" (38 C.F.R. § 3.655), 
for failing to report for the scheduled examination.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, in order to ascertain whether the veteran was in 
fact properly notified of the time and place to report to the 
examination scheduled on December 2, 1999, further 
development is indicated.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim, the case is 
REMANDED to the RO for the following development:

The RO should contact the San Juan-VAMC 
and request a copy of the notice letter 
this facility sent to the veteran 
notifying him of the examination 
scheduled on December 2, 1999, and 
associate it with the claims folder.  If 
a copy of the notice letter cannot be 
located, the RO should instruct this VAMC 
to reschedule the veteran for another 
pension examination.  Additionally, in 
the event he provides a good cause reason 
to explain his failure to report for the 
December 1999 examination, another 
examination should be scheduled.  If the 
examination is rescheduled, the RO should 
ensure that a copy of the notice letter 
scheduling the examination is associated 
with the claims folder.  Thereafter, the 
RO should readjudicate the issue on 
appeal, as listed on the title page of 
this REMAND.  If the claim remains 
denied, the veteran should be furnished a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria and afforded a 
reasonable period of time in which to 
respond.  If the claim is denied based on 
failure to report for a scheduled 
examination, the RO's supplemental 
statement of the case should advise the 
veteran of the requirements of 38 C.F.R. 
§ 3.655.
Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

